DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 4-10, and 24 and cancelled claims 11-23. Claims 2-3 remain cancelled. Claims 1, 4-10, and 24 are pending and considered in the present Office action.

The rejection of claim 11 is withdrawn since it was cancelled. The rejections of claims 1, 4-10 and 24 are maintained. See the Response to Arguments section for more details.

Response to Arguments
Applicant argues the safety valve mechanism of Fujita is provided on a bottom surface of the battery case based on the abstract and para. [0073], thus does not satisfy being “provided at an upper end”. This argument is not persuasive for the following reasons. 
For the sake of argument, assuming Fujita teaches the bottom surface of the case includes the safety mechanism (which will be apparent later that it does not), “upper end” may be interpreted as the bottom of the battery case when the battery is oriented upside down because the claim has not limited “upper end” with respect to the orientation of the battery. 
More importantly, the abstract and para. [0073], relied upon by the applicant to show the safety valve of Fujita is not in the same position as that claimed, refers to inventive batteries A and B (see e.g., paras. [0061]-[0064], Fig. 1D, and 2A); these batteries were NOT used to make obvious the claimed invention. Rather, battery D, the conventional cylindrical battery, was used in the rejection to teach the claimed features (see e.g., page 6 of the last Office action). Battery D is pictured in Fig. 3 and explicitly described in para. [0066] as having the safety valve (of the same area as battery A) on the sealing plate 105, which is clearly located on an upper end of the battery package, and perpendicular to the winding axis of the electrode structure, as claimed; furthermore, para. [0072] of Fujita reiterates the safety valve of battery D (having both a cylindrical electrode group and case) “was provided on the upper part of the battery” (emphasis added). In view of the foregoing, the location and position of the safety valve mechanism is fully anticipated by Fujita.

Applicant argues it would not be obvious to modify Fujita with Maeda because Maeda discloses a battery having an operational voltage of 1.2V. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, the teachings of Maeda would be appreciated and applicable to Fujita regardless of the operation voltage of the battery of Maeda. The motivation to decrease the amount of electrolyte in Fujita suggested by Maeda would be appreciated by one of ordinary skill in the art because the voltage of the battery of Maeda is not germane to the modification; rather, the fact that the batteries of both references produce gas during operation, which causes the actuation of the safety value is at issue. Battery D of Fujita was indeed charged to 4.2 V (para. [0067]). Thereafter, the amount of electrolyte remaining in the case was checked, para. [0068]. Thus, Fujita teaches the amount of electrolyte in excess (e.g., 4 g) in the case when a battery voltage is 4.2 V. Further, Battery D of Fujita (having the electrolyte in excess of 4 g) resulted in the actuation of a safety valve, as well as partially broken bottoms of the battery cases for three of the five samples. The pressure increase that caused the actuation of the safety valve (and broken bottoms) is accelerated by the electrolyte remaining in the battery (i.e., the 4 g). Fujita suggests the broken battery cases were the result of the lack of space in battery D, as well as the amount of electrolyte which accelerated the pressure increase, para. [0072]. Maeda more specifically describes the relationship between the space available in the case and the actuation of the safety valve, which can be appreciated regardless of the operational voltage of a battery. Additionally, Maeda presents a solution to the problem experienced by Fujita. Maeda teaches excess space in the battery temporarily stores gas produced in the battery; when excess space in a battery case is reduced, the space for temporarily storing the gas produced in the battery is eliminated, thereby ensuring the relief valve is actuated immediately, hence causing electrolyte leakage, see e.g., para. [0031]. Maeda teaches it is desirable to secure excess space in the battery case so that gas produced in the case can remain in the case during battery operation and prevent the actuation of the safety valve caused by a rise in inner pressure, para. [0081]. Maeda suggests controlling the amount of electrolyte so as to secure excess space, thereby preventing the actuation of the relief value and electrolyte leakage, para. [0196]-[0197]. It is clear from Fujita and Maeda the amount of electrolyte in the case (i.e., 4 g) reduced the amount of excess space in the battery available to temporarily store gas produced in battery D. As such, the relief valve was actuated and caused electrolyte leakage. It would be obvious to one having ordinary skill in the art to control the amount of electrolyte (i.e., less than 4g), as suggested by Maeda, to secure more space in the battery case to temporarily store gas produced in the battery, thereby preventing the actuation of the relief valve and electrolyte leakage.

Applicant’s arguments of unexpected results are not persuasive. Applicant states the battery characteristics (e.g., load retention rate and load state) are “enhanced”; however, applicant fails to discuss any of the numerical values of the battery characteristics. Applicant has the burden of explaining the data and establishing the results are unexpected and significant, MPEP 716.02(b), I. and II. Without a discussion and clear comparison of the numerical values, it is unclear whether the claimed examples are in fact unexpected and unobvious and of both statistical and practical significance. 
Applicant’s argument is further not persuasive because the critically of the claimed range has not been demonstrated. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d). Specifically, there is a lack of data outside the claimed range that is close to the lower end and the upper end of the claimed range, e.g., 0.30 %, 0.27 %, 1.6 %, 1.7 %, 1.8 %, etc. Without this data, it is unclear whether the unexpected results occur over the claimed range or some larger range. 
Lastly, the closest data points to the claimed range (i.e., ratio 2.5 %, 7.49 %) appear to show load retention rates and load states very close to (or the same as) the values inside the claimed range. For example, the load states for a ratio of 2.5 % and 7.49 % are the same as the load states inside the claimed range (i.e., “Fair”). As another example, it is unclear how a load retention of 82.1 % (for a ratio of 2.5 %, which is outside the claimed range) is significantly different from a load retention of 83.3 % (for a ratio of 0.62 %, which is inside the claimed range). For the reasons discussed above, the unexpected results argument is not persuasive.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2011/0020674) in view of Maeda (US 2005/0031948), hereinafter Fujita and Maeda.
Regarding Claim 1, Fujita teaches a cylindrical lithium ion secondary battery (Fig. 3, Battery D) comprising: a cylindrical outer package (104) having a safety valve mechanism (of the same area as battery A) on the sealing plate 105, which is clearly on an upper end of the battery package, and perpendicular to a winding axis of the electrode structure, see e.g., paras. [0066] and [0072]; an electrode structure (101, 102, 103) contained inside the outer package (104), wherein the electrode structure (101, 102, 103) includes an anode (102) and a cathode (101); and an electrolytic solution (i.e., “electrolyte”) contained inside the outer package (103), see e.g., para. [0066], and paras. [0056]-[0063]. The battery (D) includes an impregnation electrolytic solution with which the electrode structure is impregnated and a non-impregnation electrolytic solution (e.g., 4 g) with which the electrode structure is not impregnated, see e.g., Table 1, paras. [0062], and [0071]; and the safety valve mechanism is configured to interrupt a current in accordance with an internal pressure of the outer package, wherein the non-impregnation electrolytic solution is in an amount to increase an operation probability of the safety valve mechanism ((see e.g., para. [0072]). It is noted that the battery voltage is 4.2V, see e.g., para. [0067]. 
The volume of the cylindrical outer package of Battery D can be calculated as follows: 
                
                    V
                    =
                     
                    π
                    
                        
                            r
                        
                        
                            2
                        
                    
                    h
                
            
The height, h, of the cylindrical battery is 90 mm (or 9.0 cm), the radius, r, is 17.5 mm (i.e., 35/2 mm, or 1.75 cm), thereby giving the cylindrical battery a volume, V, of 86.6 cm3, or 86.6 mL, see e.g., para. [0066]. A volume of the non-impregnation electrolytic solution (e.g., 4 g, see e.g., Table 1) can also be estimated using the density of the electrolyte (i.e., 1 M EC:DMC 1:3, see e.g., para. [0062]). The density of the electrolyte is estimated as ~1.3 g/mL (see properties of 1M EC:DMC 1:1, below).

    PNG
    media_image1.png
    1033
    997
    media_image1.png
    Greyscale


The volume of the non-impregnation electrolytic solution is 3.08 mL (i.e., 4 g/1.3 g/mL). In view of the foregoing, a ratio of a volume of the non-impregnation electrolytic solution (3.08 mL) to the internal volume of the outer package (86.6 mL) is 3.55 % (3.08/86.6 * 100 %), which is outside the claimed range but close to 0.31 percent to 1.56 percent. However, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I. The claimed ratio (0.31 percent to 1.56 percent) is obvious over Fujita (3.55 percent) because the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. This argument is supported by Applicant’s Table 1 which shows a ratio of 2.5 % and 7.49 % achieve similarly high load retention rates and no explosion of the battery case, see e.g., published paras. [0227]-[0230].
Further, Fujita teaches the safety valve of Battery D was actuated and the case was damaged because sufficiently large space was not formed inside the case, in part due to the amount of electrolyte (e.g., 4 g) inside the case; the pressure increase in the battery was accelerated by the electrolyte remaining in the battery, causing damage to the case, see e.g., para. [0072]. This is further clarified by Maeda who more specifically describes the relationship between the space available in the case and the actuation of the safety valve. Maeda teaches excess space in the battery temporarily stores gas produced in the battery; when excess space in the battery case is reduced, the space for temporarily storing gas produced in the battery is eliminated, such that the relief valve is actuated immediately, thereby causing electrolyte leakage, see e.g., para. [0031]. It is desirable to secure excess space in the battery case so that gas produced in the case can remain in the case during battery charging/discharging and prevent the actuation of the relief valve caused by a rise in inner pressure, see e.g., para. [0081]. The amount of electrolyte is controlled so as to secure excess space, thereby preventing actuation of the relief valve and electrolyte leakage, see e.g., para. [0196]-[0197]. It is clear from Fujita and Maeda the amount of electrolyte in the case (i.e., 4 g) reduced the amount of excess space in the battery available to temporarily store gas produced in battery D. As such, the relief valve was actuated and caused electrolyte leakage. It would be obvious to one having ordinary skill in the art to control (i.e., decrease) the amount of electrolyte (i.e., to levels less than 4 g, hence ratios of less than 3.55 %), as suggested by Maeda, to increase the excess space within the case, such that gas produced in the case can be temporarily stored, thereby preventing the actuation of the relief valve and electrolyte leakage caused by the actuation of the relief valve. The ratio claimed is obvious because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A. 
 Additionally, the presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, MPEP 2144.05, II., B. The prior art has recognized the amount of electrolyte is a result effective variable for the amount of space available to store (temporarily) gases formed inside the case, the time it takes to actuate the relief valve, and electrolyte leakage. It would be obvious to one having ordinary skill in the art to decrease the amount of electrolyte (e.g., between 4 g and about 0 g) within the case of Fujita to increase excess space in the battery case, thereby preventing the actuation of the relief value and electrolyte leakage. The ratio of a volume of non-impregnation electrolytic solution to an internal volume of the outer package suggested in the prior art ranges from about 3.55 % to about 0 %, for the reasons indicated above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.

Claims 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Maeda in view of Tran et al. (US 6,096,454), hereinafter Tran.
Regarding Claims 4-7, and 9-10, Fujita teaches the anode (102) and the cathode (101) face each other with a separator (103) in between (see Fig. 3), wherein the anode (102) includes an anode active material layer provided on an anode current collector (see e.g., para. [0059]); Fujita does not teach a material (i.e., lithium carbonate) in the anode active material layer present in a content of 0.02 % to 3 % by weight. However, Tran teaches an anode electrode having lithium carbonate in the anode active material layer in a content of 0.01 % by wt. to 2 % by wt. reduces the irreversible capacity loss (ICL) during the first discharge and subsequent discharge/charge performance, see e.g., col. 3 lines 38-42, col. 6 lines 40-43, col. 7 lines 5-15 and 22-28, examples Tables 1-2 in cols. 7-9, and claim 18. It would be obvious to one having ordinary skill in the art to include lithium carbonate in the anode active material layer of Fujita in the amount of 0.02 % wt. to 3 % wt to reduce irreversible capacity loss, as suggested by Tran.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See e.g., MPEP 2112.01 I. and II. The prior art teaches/makes obvious the claimed chemical composition (i.e., lithium carbonate) of the “material”, and structure of the claimed battery, as described above. Thus, the properties of claim 4 and 9 (i.e., claim 4- “that electrochemically generates gas at an anode potential so as to increase the operation probability of the safety valve”; claim 9- “a material that electrochemically generates gas at an anode potential of 3 volts or higher with respect to lithium metal”) are necessarily present/expected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Maeda in view of Lee et al. (US 2011/0027642, of record), hereinafter Lee.
Regarding Claim 8, Fujita teaches the anode (102) and the cathode (101) face each other with a separator (103) in between (see Fig. 3). Fujita is silent with respect to the melting point of the separator and the thickness thereof. However, Lee teaches using a separator having a thickness of 5 µm to 30 µm (which overlaps with the claimed range of 5 µm to 25 µm) to secure a passage of ions, prevent a resistance in the battery from increasing, and to secure stability against electrical shorts, while a melting point of 140 °C to 200 °C (which is in the claimed range of 160 °C or higher) secures stability in the battery, see e.g., para. [0044]. It would be obvious to one having ordinary skill in the art to utilize a separator having a thickness in a range of 5 µm to 25 µm to secure a passage of ions, prevent a resistance in the battery from increasing, and to secure stability against electrical shorts, as suggested by Lee. It would be obvious to one having ordinary skill in the art to utilize a separator having a melting point in a range of 160 °C or higher to secures stability in the battery, as suggested by Lee.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Maeda, further in view of Kageyama (US 2001/000674), hereinafter Kageyama.
Regarding Claim 24, Fujita teaches a carbon anode active material and does not teach or suggest iron oxide, ruthenium oxide and molybdenum oxide as the anode active material. However, Kageyama teaches an alternative to carbon anode active materials is iron oxide, ruthenium oxide and molybdenum oxide, see e.g., para. [0049]. The art has recognized carbon and iron oxide (or ruthenium oxide or molybdenum oxide) as equivalent anode active materials known for the same purpose. In view of the foregoing, there is strong evidence of obviousness in substituting one for the other in a battery environment, see MPEP 2144.06, II. Further, the simple substitution of iron oxide (or ruthenium oxide or molybdenum oxide) for carbon would yield nothing more than predictable results to one of ordinary skill in the art, see MPEP 2143, I., B.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Maeda, further in view of Hosoya et al (US 6,797,431), hereinafter Hosoya.
Regarding Claim 24, Fujita teaches a carbon anode active material; Fujita does not teach or suggest polyacetylene or polypyrrole as the anode active material. However, Hosoya teaches it is well known to one of ordinary skill in the art to routinely use carbon materials, as well as polyacetylene and polypyrrole materials as the anode active material especially when high output and high energy density are desired, see e.g., col. 1 lines 15-57. The art has recognized carbon and conductive polymers (e.g., polyacetylene or polypyrrole) as equivalent anode active materials known for the same purpose. In view of the foregoing, there is strong evidence of obviousness in substituting one for the other in a battery environment, see MPEP 2144.06, II. Further, the simple substitution of conductive polymers (polyacetylene or polypyrrole) for carbon would yield nothing more than predictable results to one of ordinary skill in the art, see MPEP 2143, I., B. Specifically, it would be obvious to one having ordinary skill in the art to utilize polyacetylene or polypyrrole instead of the carbon to achieve high output and high energy density as suggested by Hosoya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729